ORDER
This matter have been duly presented pursuant to Buie 1:20— 10(b), following a granting of a motion for discipline by consent (DRB 17-138) of ANTHONY D. SEYMOUR of ROCHELLE PARK, who was admitted to the bar of this State in 1980;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.5(a)(unreasonable fee), RPC 1.5(b)(fail-ure to communicate in writing the basis or rate of the fee), RPC 1.7(a)(coneurrent conflict of interest), RPC 1.7(b)(rule governing the procedures with which an attorney must comply to avoid violation of conflict of interest), RPC l,15(a)(failure to safeguard funds), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And the parties having agreed that respondent’s conduct violated RPC 1.5(a), RPC 1.5(b), RPC 1.7(a), RPC 1.7(b), RPC 1.15(a), and RPC 8.4(c), and that said conduct warrants a censure to a three-month suspension or such lesser disciplinary sanction as the Board deems appropriate;
And the Board having determined to dismiss the stipulated violations of RPC 1.7(b), RPC 1.15(a) and RPC 8.4(e);
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2012-0657E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
*340And good cause appearing;
It is ORDERED that ANTHONY D. SEYMOUR of ROCHELLE PARK is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.